Case 1:18-cv-02807-PAB-SKC Document 69 Filed 05/31/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Magistrate Judge S. Kato Crews

  Civil Action: 18-cv-02807-PAB-SKC                   Date: May 31, 2019
  Courtroom Deputy: Emily Buchanan                    FTR – Reporter Deck-Courtroom C-204

   Parties:                                                   Counsel:

   ALEXANDER HOOD,                                            Brian Gonzales

        Plaintiff,

   v.

   AMERICAN AUTO CARE, LLC,                                   Paul Swanson
   BEACON FINANCIAL SOLUTIONS, LLC,
   JESSIE BRITT,
   KYLIE BRITT,
   DAVID GLENWINKEL,
   ROYAL ADMINISTRATION SERVICES, INC,
   CARGUARD ADMINISTRATION INC.,
   MATRIX WARRANTY SOLUTIONS, INC, and                        Benjamin Leoni
   EGV COMPANIES, INC,                                        Chad DeRoode

        Defendants.


                                    COURTROOM MINUTES

  HEARING: TELEPHONIC MOTION HEARING
  Court in session: 10:06 a.m.
  Court calls case. Appearances of counsel.

  The matter before the Court is AAC Defendants’ Motion to Stay Disclosure and Discovery
  Pending Determination of Jurisdiction Motion (Doc. No. 58).

  Court’s question of whether Plaintiff was suggesting that jurisdictional discovery was necessary
  for the Plaintiff to sufficiently respond to the Motion to Dismiss was answered in footnote 2 on
  page 3 of Plaintiff’s Response to the Motion to Dismiss.

  Mr. Gonzales confirms the Court’s understanding of Plaintiff’s position.

  ORDERED: AAC Defendants’ Motion to Stay Disclosure and Discovery Pending
           Determination of Jurisdiction Motion (Doc. No. 58) is GRANTED. A written
           order will issue.
Case 1:18-cv-02807-PAB-SKC Document 69 Filed 05/31/19 USDC Colorado Page 2 of 2




  HEARING CONCLUDED.

  Court in recess: 10:11 a.m.
  Total time in court: 00:05

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
  755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.
